DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 has been amended to be directed towards a non-elected group (multiple layers adjoined to one another) and therefore has been withdrawn and not examined on the merits. See the restriction requirement mailed 07/08/2020 and the response received 09/08/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10-11, 13, 21-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short duration" in claim 1 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope It is not clear what duration would necessarily satisfy the limitation of “short” and therefore the scope of the claim cannot be determined and therefore the claim is indefinite.
The remaining claims are rejected for being dependent on and including all of the limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 11, 22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penny (US 2005/0196571) in view of Sugimoto (US 4,419,396) in view of Inoue (US 4,008,351).
	Regarding claim 1, Penny (US 2005/0196571) teaches a fragrance-emitting item (1) distributed at the point of sale or as insertion in newspapers, periodicals, postal bulk mailings, interactive distribution terminals, to customers or potential buyers (The device taught by Penny is well capable of performing these functions, see MPEP 2114, II), said fragrance-emitting item comprising: a scented multilayer unit that is a unitary assembly with a front side and a back side (Figs. 2A-C sticker decal system 30; Paragraph [0039]), the scented multilayer unit comprising at least three layers, namely a fragrance-emitting sheet (Figs. 2A-C sticker decal system 30 including absorbent strip 38 with scent; Paragraph [0039]), an adhesive interface (Fig. 2B primary adhesive layer 18) in contact with a back side of the fragrance- emitting sheet, and a liner in releasable contact with a back side of the adhesive interface (Fig. 2B release backing board 14), the scented multilayer unit further comprising a fragrant fluid incorporated in either the fragrance-emitting sheet or in the adhesive interface (Figs. 2A-C sticker decal system 30 including absorbent strip 38 with scent; Paragraph [0039]), the fragrance-emitting sheet extending surface-wise with a peripheral boundary (Fig. 2B shows this peripheral boundary best), a front 
	Sugimoto (US 4,419,396) teaches ornaments such as paper stickers can be impregnated with perfume in order to serve as both ornamentally appreciative articles and fragrant ones as well (Column 1 lines 11-15). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fragrant item taught by Penny such that the multilayer sheet at least partially comprises paper as taught by Sugimoto, the paper necessarily having a porosity. One would have been motivated to do so to fabricate the article according to known means to arrive at the predictable result of an operative fragrance emitting item. The combination of familiar prior art elements according to known methods to arrive at predictable results is prime facie obviousness. See MPEP 2143(I)(A) for more details.
	Regarding the dimensions of the article: Inoue (4,008,351) teaches a paper/sticker article for impregnating liquid therein wherein the thickness is between 0.1-5 mm (Column 3 lines 36-39), and the width is on the order of a cm or a few cm (Column 4 line 53, Column 5 line 44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article taught by Penny such that it is a few millimeters thick and on the order of a cm or a few cm long/wide as taught by Inoue. One would have been motivated to do so as Penny is silent with regards to the dimensions and an ordinary artisan would be motivated to look to the prior art to find appropriate dimensions for the article to be constructed at. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details. The claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, Penny further teaches the containment component is fitted to the fragrant multilayer assembly so as to confine the scent of the fragrant fluid (Fig. 2A; Paragraph [0039]).
Regarding claim 22, the device taught by Penny in view of Sugimoto in view of Inoue is capable of acting as a paper envelope and therefore all the limitations of the claim are met. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).
Regarding claim 25, Apparatus claims are what the invention is, not how it is made and the device taught by Penny in view of Sugimoto in view of Inoue teaches all of the structural limitations of the claimed invention and could be impregnated by a printing technique. Therefore all the limitations of the claim are met. See MPEP 2113(I).
Regarding claim 27, Penny further teaches the front exterior surface includes visible printed information (Fig. 2B and 2C shows this).
	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penny (US 2005/0196571) in view of Sugimoto (US 4,419,396) in view of Inoue (US 4,008,351) and further in view of Iwasawa (US 2019/0009491) and Miyazaki (US 2013/0011641).
Regarding claim 10, Penny further teaches the fragrance emitting sheet has a front comprising visible decorative, informative, or promotional printings (Fig. 2A shows this). Penny appears to be silent with regards to a basis weight and the liner being silicone glassine paper.
2. An ordinary artisan would have been motivated to modify the article taught by Penny such that the basis weight is around 200 g/m2 as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation directed towards the liner material: Iwasawa (US 2019/0009491) with an effective filing date of 08/04/2015 teaches release liners for adhesive labels can be made from silicone glassine paper (Paragraph [0174]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Penny such that the liner is made from a silicone glassine paper as taught by Iwasawa to arrive at the claimed invention. One would have been motivated to do so to use a known liner material to fabricate the liner to arrive at a successfully operating article. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.
Further regarding the presence of visible printings: The court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. MPEP 2144.04(I).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penny (US 2005/0196571) in view of Sugimoto (US 4,419,396) in view of Inoue (US 4,008,351) and further in view of Beadles (US 2014/0284389).
Regarding claim 23, Penny appears to be silent with regards to a transparent window.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Penny such that it is an envelope with a transparent window as taught by Beadles to arrive at the claimed invention. One would have been motivated to do so to provide a pleasant scent to a known envelope structure to arrive at a more pleasant to use envelope. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penny (US 2005/0196571) in view of Sugimoto (US 4,419,396) in view of Inoue (US 4,008,351) and further in view of Miyazaki (US 2013/0011641).
Regarding claim 26, Penny appears to be silent with regards to the basis weight of the paper.
Miyazaki (US 2013/0011641) teaches a decorative paper article whose basis weight is between 120-200 g/m2. An ordinary artisan would have been motivated to modify the article taught by Penny such that the basis weight is around 200 g/m2 as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 4-5, 13 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Penny teaches the scented multilayer unit with three layers and a liner, but is silent with regards to a substrate on the back side of the liner, the liner being invisible to the user. Therefore the prior art fails to teach each and every limitation of the claimed invention and therefore claims 4, 13, and 21 are allowable. Claim 5 is allowable for being dependent on claim 4.


Response to Arguments
Applicant's arguments filed 04/01/201 have been fully considered but they are not persuasive.
Regarding applicant’s remarks on page 24-25 directed towards Sisson are moot as the reference is no longer relied on in the rejection as necessitated by amendment.
Regarding applicant’s remarks on page 18 arguing that Penny does not teach a paper layer: The examiner agrees however Penny is not relied on for this limitation therefore the argument is moot. The arguments on page 19 arguing that Penny teaches a strip which is different than the decorative device described in paragraph [0067] of the published version of the instant application are further not persuasive as they reference subject matter not included in the claims and therefore are not commensurate with the scope of the claims. The remarks directed towards the visible printings or alleged lack thereof in Penny these are merely stylistic features which bear no weight in patentability. The remarks on page 20 directed towards layer 34, layer 14, layer 18, layer 20 arguing that the present invention lacks these features is not persuasive. Without acquiescence, the transitional phrase “comprising” is open ended and therefore the prior art can contain features not explicitly claimed and still read on the claimed invention. The remarks directed towards the repositioning of the sticker are not persuasive as that is merely an intended function of use of the device. A recitation of the intended use 
Regarding applicant’s remarks on page 23 arguing Sugimoto teaches drawbacks of paper stickers with perfume: this argument is not persuasive as just because the reference considers possible drawbacks of certain implementations does not prove that the combination would not be functional nor that would an ordinary artisan be motivated to try the combination for other reasons. The argument that there is not motivation to substitute the foam to paper is further not persuasive as the simple substitution of familiar prior art elements (paper, foam) according to known methods to arrive at the predictable result of functioning as the vector for a pleasant aroma is prima facie obviousness and a motivation exists for at least that reason. See MPEP 2143(I)(B) for more details.
Applicant’s remarks directed towards claims 4-5, 13, and 21 are persuasive and the claims are indicated as allowable for the reasons stated above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN E CONLEY/Primary Examiner, Art Unit 1796